Dismissed and Memorandum Opinion filed August 10, 2006







Dismissed
and Memorandum Opinion filed August 10, 2006.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00617-CV
____________
 
THE UNIVERSITY OF TEXAS SYSTEM,
Appellant
 
V.
 
JUDITH LUCADOU,
Appellees
 

 
On Appeal from the 157th District Court
Harris County, Texas
Trial Court Cause No. 04-60555
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed April 7, 2006.  On August 4, 2006, appellant
filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.       
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
10, 2006.
Panel consists of Justices Anderson, Hudson, and Guzman.